Beck, P. J.
(After stating the foregoing facts.)
1. The court properly overruled the ground of demurrer that it did not appear that the superior court of Irwin county had jurisdiction of the demurrant, inasmuch as this was an equitable petition and there was no party residing in that county against whom substantial relief was prayed. The petition charged conspiracy between Kelley as administrator of the estate of C. B. Jeffries, deceased, and Mrs. Alice Jeffries, and alleged that Mrs. Alice Jeffries was a resident of Irwin county; that the conspiracy was entered into for the purpose of defrauding the estate of C. B. Jeffries and the distributees and the creditors thereof; that Mrs. Alice Jeffries had taken control of personal property of large value belonging to the estate, and her wrongful acts were being connived at by the acting administrator; and that he had knowingly misrepresented and undervalued the personal property belonging to the estate. 'And it was prayed that both defendants be enjoined from interfering further with the property of the estate, and that Mrs. Alice Jeffries be required to account for the property she had taken, and to turn it or its value over to the receiver. It is manifest that substantial relief was prayed against Mrs. Alice Jeffries, a resident of Irwin county.
2-4. The rulings made in headnotes 2, 3, and 4 require no elaboration.

Judgment reversed.


Alt the Justices concur, except Fish, 0. J., absent.